Citation Nr: 1725639	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-27 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right eye disability, claimed as residuals of cataract removal with intraocular lens implant as secondary to service-connected PTSD.

2. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 11, 2010, to December 3, 2015, and in excess of 70 percent thereafter.

3. Entitlement to an effective date earlier than January 5, 2007, for the award of service connection for left knee strain and tendonitis with osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a February 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

As a total rating based on individual unemployability has already been assigned, that issue is not before the Board or otherwise at issue in this appeal.

The issue of service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period as of March 11, 2010, the Veteran's PTSD results in serious symptomatology resulting in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated.

2. Service connection for a left knee disability was denied in January 1995 and January 1997 rating decisions and a January 1997 supplemental statement of the case.  While the Veteran did appeal these decisions, he explicitly withdrew his appeal in a February 1997 statement; therefore, the prior denial of service connection is final.

3. The Veteran's application to reopen a previously disallowed claim of service connection for a left knee disability was received by VA on January 5, 2007. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, but not greater, for PTSD have been met throughout the period as of March 11, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an effective date earlier than January 5, 2007, for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.202, 20.204, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, there has been substantial compliance with the Board's prior remand instructions, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated as 50 percent from March 11, 2010, to December 3, 2015, and 70 percent thereafter.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the Veteran's appeal was before the Board prior to August 2014, the Board will consider the nomenclature contained within the DSM-IV. 

Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Turning to the record, at a March 2011 VA contract examination, the Veteran reported a history of psychiatric symptoms, including hearing voices and hallucinating.  His wife reported the Veteran experienced anger issues and irritability, and noted that treatment and medications do not bring changes in his overall irritable condition.  Mental status evaluation revealed the Veteran was alert, oriented in all spheres, and presented as properly dressed with good hygiene.  There was no major disorder of speech or thought process, though he was somewhat evasive during the description of his past history and had poor concentration.  His affect was constricted and mood sad and anxious.  His thought content, memory, intellectual functioning, comprehension, abstract thinking and calculations were all intact and average.  A GAF score of 50 was assigned, representing serious symptoms and serious impairment in social and occupational functioning.  See DSM-IV.  The examiner noted that, due to his PTSD, the Veteran makes efforts to avoid activities and manifests difficulty with outbursts of anger, irritability, and an exaggerated startle response.

A February 2015 Disability Benefits Questionnaire (DBQ), submitted by the Veteran and completed by a VA resident physician, also notes the Veteran reported irritability, anger, and substance abuse problems due to PTSD.  The Veteran was found to experience symptoms of anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, intermittently illogical, obscure, or irrelevant speech, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and an impaired impulse control.  The VA physician assigned a GAF score of 65, representing some mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See DSM-IV.  Ultimately, the VA physician determined the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas but does not result in total occupational and social impairment.

Finally, at a December 2015 VA examination, the examiner noted the Veteran suffers from both PTSD and bipolar disorder, which are clinically associated and exacerbate each other.  The examiner noted the Veteran suffers from symptoms of depression, irritability/anger/temper outbursts, fatigue, hypersomnia, pessimism, periodic hopelessness, nightmares, intrusive memories, hypervigilance, hyperarousal, anxiety, and panic attacks.  The Veteran reported continued marital difficulties, for which he is seeking marriage counseling, and he makes a point to have "family time" with his wife and daughter.  While he denied any friends, he does have a 12-step sponsor and attends substance abuse meetings twice per week.  The examiner ultimately concluded that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

Considering the VA examination reports and mental health treatment records, in conjunction with other lay and medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 70 percent is warranted for the Veteran's PTSD throughout the period from March 11, 2010, to the present.  In this regard, the Board acknowledges the fluctuating GAF scores of record, as well as the inconsistent conclusions by VA examiners as to the overall functional effect of the Veteran's PTSD.  However, the record clearly indicates the Veteran has experienced moderate to serious symptomatology throughout the period as of March 11, 2010, including irritability and anger outbursts and social isolation.  

However, the Board finds that an evaluation in excess of 70 percent is not warranted at any point during the appeal period.  As noted above, a 100 percent evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as a disorientation to time or place.  The record does not reflect such severe symptomatology, nor does it suggest the Veteran suffers from total social impairment.  While the Veteran remains socially isolated, the Veteran is taking part in marriage counseling and group mental health and substance abuse treatment, which is not indicative of total social impairment.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants a 100 percent evaluation, as he asserts this disability results in an inability to obtain and maintain employment.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130   with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Overall, the Board concludes that the evidence discussed above, as well as all other evidence of record not specifically addressed including VA treatment records, supports no more than a 70 percent evaluation at any point during the appeal period. There is no evidence of symptomatology such as severe memory loss, persistent delusions or hallucinations, or a disorientation to time and place.  Accordingly, the Board finds that an evaluation of 70 percent is warranted throughout the appeal period, but the preponderance of the evidence is against an evaluation greater than 70 percent. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II. Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for his left knee disability should be earlier than January 5, 2007.  Specifically, he contends that he should be awarded service connection dating to December 16, 1993, as service connection for a right knee disability and bilateral pes planus has been awarded as of this date.  In a December 2016 statement, the Veteran asserts that he has continuously prosecuted his claim since the original January 1995 denial, and that he never received notices regarding the status of his appeal, as he moved several times during this period.

By way of history, service connection for a left knee disability was initially denied by a January 1995 rating decision.  The Veteran submitted a notice of disagreement with the decision in August 1995.  A statement of the case was issued in November 1995, and a VA Form 9 substantive appeal was received by the RO in March 1996.  In a January 1997 rating decision and a January 1997 supplemental statement of the case (SSOC), the RO again denied service connection for a left knee disability.  In February 1997, the Veteran submitted a statement that he was "fully satisfied in whole [with] the decision as annotated in the supplemental statement of the case dated January 17, 1997."  He further stated that he was "not appealing this case to the Board of Veterans Appeals."  

Despite the Veteran's assertion that he did not receive notice regarding the status of his appeal, the February 1997 statement clearly demonstrates that, not only did the Veteran receive the January 1997 SSOC that continued the denial of service connection for a left knee disability, but he agreed with this decision and explicitly withdrew his appeal.  An appeal withdrawal is effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204(b)(3).  As such, the Veteran's appeal of his claim for service connection for a left knee disability was deemed withdrawn on February 12, 1997, the date his statement of withdrawal was received by the Los Angeles Regional Office.  The previous rating decisions are therefore final.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

The Veteran's application to reopen his previously disallowed claim of service connection for a left knee disability was received by VA on January 5, 2007.  Pursuant to 38 C.F.R. § 3.400, this is the earliest date for which service connection may be granted based on a reopened claim.  

The Board acknowledges the Veteran's assertion that, because service connection was awarded in part based on a January 1991 service treatment record indicating complaints of knee pain, the Board should reconsider his original claim as opposed to considering the January 2007 reopened claim.  See generally 38 C.F.R. § 3.156(c).  However, the Board notes that this provision applies only when pertinent service department records are received after VA issues a decision on a claim.  In this case, all pertinent service records were received by VA in January 1994 and were therefore considered by the RO in the previously disallowed claims.  As such, the provisions of 38 C.F.R. § 3.156(c) are not applicable in this case.

For the reasons discussed above, the January 1995 and January 1997 decisions denying service connection for a left knee disability are final.  Therefore, the earliest date for which service connection may be awarded is the date VA received the Veteran's application to reopen his previously disallowed claim which, in this case, was January 5, 2007.  As such, the appeal for an earlier effective date must be denied.


ORDER

An evaluation of 70 percent, but not greater, is granted for PTSD throughout the period as of March 11, 2010, subject to the laws and regulations governing the payment of monetary benefits.

An effective date earlier than January 5, 2007, for the award of service connection for left knee strain and tendonitis with osteoarthritis is denied.


REMAND

The Veteran asserts service connection for residuals of a right eye cataract removal with intraocular lens implant as secondary to his service-connected PTSD.  He asserts that his eye disorder developed as a side effect of Seroquel, prescribed to treat his PTSD.  Cataracts are recognized as a possible side effect of Seroquel.  See, e.g., https://www.fda.gov/downloads/drugs/drugsafety/ucm089126.pdf (accessed June 23, 2017).  Based on such evidence, a VA examination with opinion is required to ensure full development of the Veteran's claim.  See generally 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final note, the Board observes that both the April 2010 rating decision and August 2015 statement of the case listed as evidence a VA examination conducted on January 27, 2010.  However, neither decision discussed the substance of this examination in the denial of the Veteran's service connection claim, and this examination is not associated with the electronic claims file.  As such, it is unclear whether the Veteran was in fact provided with a VA examination on this date with respect to the instant claim.  On remand, efforts should be undertaken to locate this VA examination report and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify any non-VA medical treatment for his right eye cataracts.  For each identified treatment provider, the Veteran should be requested to complete and return the necessary authorizations for the release of any treatment records not currently on file.  If private records are identified the RO must make at least two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.

2. Obtain and associate with the claims file all outstanding VA records, including a specific request for the report of a VA examination conducted on January 27, 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

If the January 27, 2010, VA examination report cannot be location, a memorandum to this effect must be associated with the claims file detailing the efforts undertaken to obtain this record.

3. Following the above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed right eye disability.  The entire claims file, including this REMAND, must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is to address the following:

a. Identify any residuals associated with a right eye cataract removal with intraocular lens implant.

b. For any condition identified above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such right eye condition is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected PTSD.

In offering this opinion, the examiner must provide a complete rationale, specifically addressing the Veteran's assertion that his right eye cataract was caused by medication prescribed to treat his PTSD, including Seroquel.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


